          Case: 1:21-cv-00830-JPC Doc #: 1 Filed: 04/21/21 1 of 8. PageID #: 1




                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 LUNDY LENTZ,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 1:21-cv-00830

 WITKES LAW FIRM, LLC,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW COMES Plaintiff LUNDY LENTZ (“Plaintiff”), by and through her attorneys,

Consumer Law Partners, complaining as to the conduct of WITKES LAW FIRM, LLC

(“Defendant”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant resides in the

Northern District of Ohio and a substantial portion of the events or omissions giving rise to the

claims occurred within the Northern District of Ohio.




                                                  1
           Case: 1:21-cv-00830-JPC Doc #: 1 Filed: 04/21/21 2 of 8. PageID #: 2




                                                PARTIES

      4. Plaintiff is over 18-years-of-age and is a disabled “consumer” as defined by 15 U.S.C.

§1692a(3) of the FDCPA.

      5. Defendant “was founded on the vision of revolutionizing creditors rights law through

meaningful representation.” 1 Defendant is a third-party debt collector representing creditors “in

some of the leading financial institutions in Ohio, including healthcare, universities, local

governments, law firms, and real estate companies.” 2 Defendant’s principal place of business is

located at 2101 Richmond Road, Suite 1019, Beachwood, Ohio 44122, and its registered agent,

Yehudah Witkes, is located at 2900 East Broad Street, Apartment B, Columbus, Ohio 43209.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      7.   The instant action arises out of Defendant’s attempts to collect upon outstanding medical

debt (“subject debt”) that Plaintiff allegedly owed to Genesis Hospital and Valuecare Ambulance.

      8.    Upon information and belief, after the subject debt was purportedly in default, the subject

debt was assigned to Defendant for collection purposes.

      9.   On or about April 9, 2021, Defendant sent or caused to be sent to Plaintiff a collection

letter seeking collection of the subject debt (“April 9th letter”).

      10. The April 9th letter was the first written communication Plaintiff received from Defendant

in connection with the subject debt.




1
    https://www.witkeslaw.com/about
2
    Id.

                                                    2
Case: 1:21-cv-00830-JPC Doc #: 1 Filed: 04/21/21 3 of 8. PageID #: 3
           Case: 1:21-cv-00830-JPC Doc #: 1 Filed: 04/21/21 4 of 8. PageID #: 4




account of her choosing, and instead, would be erroneously applied to the account she wished to

dispute.

   17. Based on the 15 U.S.C. § 1692g(a) legal disclosures outlined in Defendant’s initial written

communication, Plaintiff has 30 days from the date of that April 9th letter to dispute the validity

of the subject debt.

   18. While Plaintiff wished to dispute one of the two accounts, as she did not recall incurring

it, any payment that Plaintiff would have made using Defendant’s April 9th payment stub would

have been applied to the disputed account.

   19. Defendant’s communications created a probability of confusion as to how much Plaintiff

is said to owe regarding the reference number, as well as which account(s) would be satisfied upon

payment.

   20. As a result of Defendant’s unlawful behavior, Plaintiff was forced to retain counsel, and

her damages therefore include reasonable attorneys’ fees incurred in prosecuting this action.

   21. Plaintiff has suffered concrete harm as a result of Defendant’s conduct, including but not

limited to expending time addressing and dealing with Defendant’s confusing and misleading

conduct, being deprived the ability to intelligently address the subject debt given Defendant’s

violations of law, and a violation of her state and federally protected interests to be provided clear

and accurate information regarding the debt serving as the basis of Defendant’s collection efforts.

   22. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive damages

and all other appropriate measures to punish and deter Defendant and other debt collectors from

engaging in the unlawful collection practices described in this Complaint, supra.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.



                                                  4
         Case: 1:21-cv-00830-JPC Doc #: 1 Filed: 04/21/21 5 of 8. PageID #: 5




   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

   25. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others. On its website and

within its communications to consumers, Defendant identifies itself as a “debt collector”

attempting to collect a “debt,” and Defendant advertises that it is a member of the Association of

Credit and Collection Professionals (“ACA”).

   26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of FDCPA § 1692e

   27. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   28. In addition, this section enumerates specific violations, such as:

            “The false representation of . . . the character, amount, or legal status of any debt
            . . . .” 15 U.S.C. § 1692e(2)(A)

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

   29. Defendant violated §§ 1692e, e(2), and e(10) through its failure to clearly and fairly

communicate information about the nature and amount of the subject debt to Plaintiff in its

correspondence. Upon reviewing Defendant’s initial April 9th letter, Plaintiff did not remember

owing, and did not recognize one of the accounts listed therein, and she wished to dispute them.

On the other hand, Plaintiff did wish to address the account she did recognize, however, any


                                                      5
        Case: 1:21-cv-00830-JPC Doc #: 1 Filed: 04/21/21 6 of 8. PageID #: 6




payment that Plaintiff would have made using Defendant’s April 9th pre-filled payment stub would

have erroneously been applied to an account that Plaintiff wished to dispute.

   30. Defendant deceptively pre-filled the information on the payment stub included in its April

9th letter in an effort to coerce Plaintiff into making a payment on a disputed debt. Defendant

engaged in this conduct with the hopes of circumventing Plaintiff’s rights pursuant to § 1692g(a),

and forcing her to pay on an account that she did not recognize.

        b. Violations of FDCPA § 1692f

   31. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   32. Defendant violated §1692f by unfairly pre-filing the reference number on its April 9th

letter, which prevented Plaintiff from making payment on an account of her choosing. Defendant

engaged in this behavior in an effort to coerce Plaintiff into paying towards an account that she

does not acknowledge and to jeopardize her dispute rights pursuant to the FDCPA.

        c. Violations of FDCPA § 1692h

   33. The FDCPA, pursuant to 15 U.S.C. §1692h, states that “If any consumer owes multiple

debts and makes any single payment to any debt collector with respect to such debts, such debt

collector may not apply such payment to any debt which is disputed by the consumer and, where

applicable, shall apply such payment in accordance with the consumer’s directions.”

   34. Defendant violated §1692h through its April 9th correspondence, as it intentionally put

Plaintiff in a position where she would make payment on a debt that she did not agree with. While

Plaintiff wished to address one of the two accounts, given that Defendant pre-filled the reference

number in its detachable payment coupon, any payment made by Plaintiff would inherently be




                                                6
        Case: 1:21-cv-00830-JPC Doc #: 1 Filed: 04/21/21 7 of 8. PageID #: 7




applied to the total balance of the subject debt, which is comprised of an account which Plaintiff

disputes.

   35. As set forth in paragraphs 19 through 22, supra, Plaintiff has been harmed as a result of

Defendant’s unlawful collection practices as described in this Complaint.

   WHEREFORE, Plaintiff, LUNDY LENTZ, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

            COUNT II – VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT

   36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set forth herein.

   37. Plaintiff is a “person” and “consumer” as defined by Ohio Rev. Code §1345.01(B) and (D).

   38. Defendant’s collection efforts constitute a “consumer transaction,” as the term is defined

by Ohio Rev. Code §1345.01(A).

   39. Defendant is a “supplier” as defined by Ohio Rev. Code §1345.01(C).

        a. Violations of OCSPA § 1345.02

   40. The OCSPA, pursuant to Ohio Rev. Code §1345.02 states that “No supplier shall commit

an unfair or deceptive act or practice in connection with a consumer transaction. Such an unfair




                                                7
        Case: 1:21-cv-00830-JPC Doc #: 1 Filed: 04/21/21 8 of 8. PageID #: 8




or deceptive act or practice by a supplier violates this section whether it occurs before, during, or

after the transaction.”

   41. Defendant violated §1345.02 of the OCSPA when it used deceptive means to collect and/or

attempt to collect the subject debt. Defendant deceptively pre-filled the information on the

payment stub included in its April 9th letter in an effort to coerce Plaintiff into making a payment

on a disputed debt. Defendant engaged in this conduct with the hopes of circumventing Plaintiff’s

rights pursuant to § 1692g(a), and forcing her to pay on an account that she did not recognize.

   42. WHEREFORE, Plaintiff, LUNDY LENTZ, respectfully requests that this Honorable Court

entering judgment in her favor as follows:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;

   b. Award Plaintiff actual damages, pursuant to Ohio Rev. Code §1345.09(A);

   c. Award Plaintiff statutory damages up to $5,000.00, pursuant to Ohio Rev. Code
      §1345.09(A);

   d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Ohio Rev.
      Code §1345.09(F);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Award any other relief as the Honorable Court deems just and proper.


DATED this 21st day of April, 2021.                   Respectfully Submitted,

                                                       /s/ Taxiarchis Hatzidimitriadis
                                                      Taxiarchis Hatzidimitriadis #6319225
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      teddy@consumerlawpartners.com

                                                      Attorneys for Plaintiff, Lundy Lentz

                                                 8
